-     .




    Honorable John H. Winters     Opinion No. WW-429
    Commissioner
    State Department of           Re: Is the State Department of
      Public Welfare                  Pub110 Welfare authorized
    Austin, Texas                     to make the necessary re-
                                      pairs and renovationsto
                                      office space allocated to
                                      the Department rent-free
                                      by a munioipalityor county
                                      and to expend appropriated
    Dear Mr. Winters:                 funds therefor?
               Your request for an opinion raads as follows:
               "We request your opinion as to whether this
          Department is authorized to make necessary repairs
          and renovationsto office epaae allocated to the
          Department rent-free by a munioipalityor oounty
          and to expend appropriatedfunds therefor. Such
          space or building being owned by such munioipality
          or county.
               "The Department ie of the opinion that it is
          authorized to make such neceaaary repairs and reno-
          vations pursuant to the authority contained in
          Subsection (7), Section 4 of titiole 6950 of Ver-
          non'8 Texas Civil Statutes, Section 39 of Apticle
          695c, Vernonss Civil Statutes, Items 58 and 87 of
          the appropriationto the Department contained in
          House Bill 133, Acts of the 55th Legislature.
               "Fursuant to Article 695c, this Departmenthas
          entered into various agreementswhereby space is
          allocated to the Department rent-free and the
          Departmentmakes certain necessary repairs and
          renovations. Such repairs to include but not limit-
          ed to painting walls, repairing floo~a, furnishing
          removable partitions and fixturea, etc. Whenever
          it is necessary to use non-expendableitems (such
          as partitions and fixtures) in making the repairs
          and renovations,such items remain the property of
          the State and is carried on the inventory of the
          Department."
                                                            c   .




Honorable John H. Winters, Page 2 (WW-429).


          Subdivisions5 and 7 of Seotion 4 of Article 695c,
Vernon's Civil Statutes provide in part:
         "(5) Assist other departments,agencies and
    institutionsof the local State and Federal Govern-
    ments, when so requested and oooperatewith such
    agencies when expedient, in performing services in
    conformitywith the purposes of this Act;
         "(7) Establish and provide such method of
    local adminlstration'asis deemed advisable, and
    provide such personnel as may be found necessary
    for carrrlnn out in an eoonomioalway the adminls-
    tratlon 'Ifthis Aat; D I). '
            Section 39 of Article 695c, Vernon's Civil Statutes,
provides:
         “Sea. 39. No provision of this Act is ln-
    tended to release the counties and~municlpalitles
    in this State from the speolflo responsibility
    which is aurrently borne by those oountles and
    municipalitiesIn support of pub110 welfare, child
    welfare, and relief servioes. Such funds which
    may hereafter be appropriatedby the oountles and
    municipalitiesfor those servioes may be admlnis-
    tered through the county or district offices of the
    State Department, and if so administered,shall be
    devoted exclusivelyto the services in the county
    or municipalitymaking such appropriation."
          Pursuant to the above quoted provisions, it is the
duty of the Department of Public Welfare to cooperate with
the municipalitiesand counties of this State In carrying out
the program provided for in Title 20A of the Revised Civil
Statutes of Texas, 1925.
          Items 58 and 87 of the appropriationto the Depart-
ment of Public Welfare contained in House Bill 133, Acts of
the 55th Legislature,Chapter 385, provide:
                                    "For the Years Ending
                                    August 31, August 31,
                                      1958        1959
    "58. Rent, bond premiums,
    postage, telephone and
    telegraph, freight, ex-
    press, drayage, stationery,
Honorable John H, Winters, Page 3 (WW-429).


    printed
     -.     forms,
              ~    offloe
                   ,      SUP-
    pllea, equipment,re airs,
    examining fees0 mriiTi%ZV-
    viaee, maintenance an& mia-
    cellaneoueand aontingent
    expenses (inaludeaWerft
    System e a D + D , O Q *,,.     4 188,8954 188,895N
     "87. Provided thrtin
    addition to the appropriated
     state funds POP Child Wel-
    fare Servicrei,artilatanoe
    payments and'administr.ative
     expenses for the biennium,
    the State Department of
     Public Welfare is authoriaed ',
    to aocept from the'Federa1
     Glovernmentang'funds that
    may be allocated~bysaid
     tivernment to the,'State
    Deportmentof Publie Welfare
    for Child Wel$a&e:;'Servloee,
    assietanae and a'diilinistratlon~~ ~,
    and said Department oan use    ,," '~
     such Federal,FUndsallocated
    for Child Welfare'Servloea,
    assistanoe payments and admin-
     ietrative~expenses"'in addi-
    tion to funds appropriated
    for those purposes-lout  of
     State Funds, estimated to be $93,353,121$93,353,121'
          In view of the provisions of Artiole 695u, the State
Department of Public Welfare Is authorized to enter into agree-
ments with municipalitiesand oountles for the purposes of
carrying out the Welfare Program. It is, therefore, our opinion
that the Department of Public Welfare Is authoriaed to make
necessary repairs OP renovationto office spaae allooated to
the Department by a municipality or oounty asoutlined in the
request, and to expend appropriatedmoneys for suoh purposes.


                          SUMMARY

         The State Department of Publlo Welfare is
         authorized to make neoessary repairs or
         renovation to offloe space alloaated to
Honorable John H. Winters, Page 4 (WW-429).


            the Department rent-free by a municipality
            OP county, and to expend appropriated
            funds therefor,
                               Your.43
                                     very truly,
                               WILL WILSON
                               Attorney General of Texas




JR:mg:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Mark McLaughlin
J. Arthur Sandlln
Jack Goodman
REXIEWED FOR THE ATTORNEY GENERAL
BY:
    W, V. Geppert